         Case 1:19-cv-04587-JPO Document 90 Filed 11/18/19 Page 1 of 1




                                                   November 18, 2019


VIA ECF

The Honorable J. Paul Oetken
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

          Re: Hines v. Roc-A-Fella Records, Inc. et al., 19-cv-04587

Dear Judge Oetken:

           We are the attorneys for Defendant Sony Music Entertainment (“SME”) in the above-
referenced action.

          SME joins in the objections, by its co-defendants, to Plaintiff’s submission of yet
another amended complaint – his fourth try – and the report by Joe Bennett Music Service.

           Plaintiff’s motion for leave to amend should be denied and neither of the referenced
materials should be considered, in accordance with this Court’s previous ruling. [Dkt. No. 69
(“[T]he Court will simply disregard any improper material.”).]

                                                   Respectfully submitted,

                                                   /s/ Jonathan D. Davis

                                                   Jonathan D. Davis

cc: All counsel
    (Via ECF)
